Citation Nr: 1710638	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  97-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mark Lippman, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to April 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 1994 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was most recently before the Board in November 2015 when it was remanded for further development.

The Veteran appeared at a May 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Pursuant to the Board's November 2015 remand, the Veteran underwent a VA mental health examination in August 2016.  The August 2016 examiner stated that although the Veteran was not diagnosed with a psychiatric disorder during service, he did have characteristics of Antisocial Personality Disorder during service.  

Generally, personality disorders are considered congenital or developmental defects and are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon a defect, such as a personality disorder or mental deficiency, during service may be service connected.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127; see also VAOPGCPREC 82-90.
Because the examiner did not address whether the Veteran's diagnosed personality disorder was subject to a superimposed disease or injury that resulted in additional disability, the Board finds that a remand is necessary in order to obtain an addendum opinion.

Additionally, the Veteran stated in his July 2000 correspondence to the Board that he received treatment from two private physicians, Dr. B.A.M. and Dr. B.  It is unclear from the record whether these treatment records have been received.  On remand, the appropriate authorization form should be sent to the Veteran.  Thereafter, the RO should obtain these records.

Accordingly, the case is REMANDED for the following action:

1. The RO should send a letter to the Veteran and request that he complete, sign, and return a VA Form 21-4142, Authorization and Consent to Release Information to VA, for Dr. B.A.M. and Dr. B.  If the Veteran submits a VA Form 21-4142 that is insufficient for further action, he should be notified and requested to resubmit a valid form, and any such notification should be properly documented in the claims file.

Upon receipt of a valid VA Form 21-4142, the RO must contact Dr. B.A.M. and Dr. B. to obtain all private treatment records.

The Veteran must be informed that if the RO is unable to obtain this information that he is responsible for obtaining and submitting it to VA himself.

2. Once the above requested development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA examiner who conducted the August 2016 VA examination or, if that examiner is not available, to another qualified VA medical professional for an addendum opinion.  Additional in-person examination of the Veteran is left to the discretion of the examiner selected. 

After reviewing the Veteran's claims file, a qualified medical professional is asked to address the following: 

Is it at least as likely as not that the Veteran's personality disorder was subject to a superimposed disease or injury, to include but not limited to dysthymia and anxiety, during service that resulted in additional disability?  Please explain why or why not.

3. If, and only if, a new examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

5. Then, the RO should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


